DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 5/12/2020.
	Claims 25-44 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 33, 41 (and their dependent claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 18 of U.S. Patent No. 10, 648,711.
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of US 10,648,711 are drawn to control of the electronics in a refrigeration system, while the limitations of the claims in the current application are essentially same, but more broadly drawn to an electrical system.     

Allowable Subject Matter
	The claims are allowable over the prior art, but cannot be allowed in the absence of a terminal disclaimer. 

Regarding the independent claims, the closest prior art of record is Shibata et al. (US PG Pub. 2015/03499692) and Shinomoto et al. (US PG Pub. 2016/0245571).
Shibata discloses an electrical system comprising: one or more processors (processor within control unit 110, Fig. 1); a memory comprising one or more storage devices (control circuit 113 within control unit programmed with instructions and would include a memory with storage devices); and a control program including a plurality of instructions stored in the memory and executable by the one or more processors to (programmed in control unit 113; paragraphs 106-109): determine (via control unit 110 and voltage sensor circuit 114) when DC power is provided to the electrical system by a photovoltaic (PV) source (solar panel 101; paragraph 104); when DC power is provided by the PV source, maximize power consumption b driving motors to rotate at a speed as high as possible; paragraph 118).
Shinomoto teaches the concept of an electrical system including a controlled power source (100, 8, Fig. 1) that when DC power is provided by a non-PV source (paragraph 32), manage power consumption by cycling the one or more motors to maintain a temperature range in the chamber (compressor speed reduced when temperature reaches set temperature; paragraph 95) that improves efficiency and contributes to energy savings (paragraph 95).
The art of record does not teach a secondary power source and therefore fails to utilize a bus that is “continuously electrically connected to the PV source and the non-PV source, such that the DC bus voltage is automatically supplied by whichever DC source has a higher output voltage,” in combination with a control system configured to switch between modes of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763